Citation Nr: 0925382	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  03-25 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for colon cancer and 
residuals of post-operative colon cancer, to include short 
bowel syndrome and a gastric disorder (colon cancer), to 
include as secondary to cancer of the prostate gland 
(prostate cancer).

2.  Entitlement to service connection for optic atrophy of 
the left eye (left eye disability), claimed as due to post-
service surgery for colon cancer, to include as secondary to 
cancer of the prostate gland.

3.  Entitlement to service connection for erectile 
dysfunction and absence of ejaculation (ED disability) as 
secondary to cancer of the prostate gland.  

4.  Entitlement to special monthly compensation (SMC) based 
on loss of use of a creative organ.  

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for cancer of the prostate gland prior to 
November 1, 2006.

6.  Entitlement to an initial disability evaluation in excess 
of 10 percent for cancer of the prostate gland after November 
1, 2006.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran retired from the United States Army in February 
1977 with 29 years and eight months of active military 
service.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 2001 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, denied 
entitlement to service connection for colon cancer and a left 
eye disability and granted entitlement to service connection 
for prostate cancer, with a 0 percent rating, effective 
January 2, 2001.  In a March 2009 rating decision the RO 
increased the Veteran's rating for prostate cancer to 10 
percent disabling, effective August 8, 2007.  The RO in 
Montgomery, Alabama, currently retains jurisdiction of the 
veteran's claims.  

In September 2006 the appellant testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of that hearing is of record.  

In March 2007, the Board remanded the Veteran's claims of 
entitlement to service connection for colon cancer and a left 
eye disability and entitlement to an initial compensable 
rating for prostate cancer for additional development.  
Additionally, in its March 2007 decision the Board denied 
entitlement to service connection for residuals of post-
operative basal cell carcinoma of the face and of post-
operative squamous cell carcinoma of the face, to include 
claimed as secondary to radiation therapy for residuals of 
cancer of the prostate gland, which claims are no longer 
before the Board.  See 38 C.F.R. § 20.1100.  The Veteran's 
claim of entitlement to an initial rating in excess of 10 
percent for prostate cancer is still before the Board.  See 
AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues have been recharacterized to comport to the 
medical evidence of record.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991) (noting that in evaluating a service 
connected disability the Board will consider the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran).  

The issues of entitlement to service connection for colon 
cancer and a left eye disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).







FINDINGS OF FACT

1.  Resolving all doubt, the competent evidence shows that 
the Veteran's ED disability is secondary to his service-
connected prostate cancer.  

2.  The competent medical evidence shows that the Veteran has 
lost use of a creative organ as a result of a service-
connected disability.  

3.  Prior to November 1, 2006, the Veteran's prostate cancer 
manifested a voiding dysfunction requiring the wearing of 
absorbent materials that must be changed 2 to 3 times per 
day.  

4.  After November 1, 2006, the Veteran's prostate cancer 
manifested as a malignant neoplasm of the genitourinary 
system.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile 
dysfunction and absence of ejaculation have been met.  38 
U.S.C.A. §§ 1110, 1116(a)(3), 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).

2.  The criteria for entitlement to special monthly 
compensation based on loss of use of a creative organ have 
been met.  38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.350(a) (2008).
 
3.  The criteria for an evaluation of 40 percent, but no 
more, for the service-connected cancer of the prostate gland 
prior to November 1, 2006, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.115a-b Diagnostic Code (DC) 7528 (2008).

4.  The criteria for an evaluation of 100 percent for the 
service-connected cancer of the prostate gland after November 
1, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.115a-b Diagnostic 
Code (DC) 7528 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The issue of the evaluation to be assigned the service-
connected prostate cancer is a "downstream" issue.  Hence, 
additional notification is not required.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) aff'd by Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The RO provided 
the appellant with notice in August 2005 and August 2007, 
including that concerning the issue of establishing higher 
evaluations and effective dates, subsequent to the initial 
adjudication December 2001.  The claim was subsequently re-
adjudicated in a March 2009 statement of the case (SOC).  The 
Veteran had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The Veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, afforded the Veteran 
medical examinations and opinions as to the existence and 
severity of his claimed disabilities, and afforded the 
Veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claim file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

The Veteran's claims for entitlement to a higher initial 
rating for prostate cancer after November 1, 2006, 
entitlement to service connection for an ED disability, and 
entitlement to SMC based on loss of use of a creative organ 
have been considered with respect to VA's duties to notify 
and assist.  Given the favorable outcomes noted above, no 
conceivable prejudice to the Veteran could result from the 
grant of service connection.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

I.  Service Connection and SMC Claims

The Veteran seeks service connection for an ED disability 
secondary to prostate cancer and SMC based on loss of use of 
a creative organ.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159; see 
also Grivois v. Brown, 6 Vet. App. 136 (1994).  

VA regulations provide that loss of a creative organ will be 
shown by acquired absence of one or both testicles (other 
than undescended testicles) or ovaries or other creative 
organ.  Loss of use of one testicle will be established when 
examination by a board finds that: (a) The diameters of the 
affected testicle are reduced to one-third of the 
corresponding diameters of the paired normal testicle, or (b) 
The diameters of the affected testicle are reduced to one- 
half or less of the corresponding normal testicle and there 
is alteration of consistency so that the affected testicle is 
considerably harder or softer than the corresponding normal 
testicle; or (c) If neither of the conditions (a) or (b) is 
met, when a biopsy, recommended by a board including a 
genitourologist and accepted by the Veteran, establishes the 
absence of spermatozoa.  When loss or loss of use of a 
creative organ resulted from wounds or other trauma sustained 
in service, or resulted from operations in service for the 
relief of other conditions, the creative organ becoming 
incidentally involved, the benefit may be granted.  38 C.F.R. 
§ 3.350(a)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a present ED disability.  An August 2007 VA 
examination for the Veteran's service connected prostate 
cancer disability notes that the Veteran had radiation 
treatment for his prostate cancer.  The examiner found that 
the Veteran has erectile dysfunction, that vaginal 
penetration is not possible, and that there is an absence of 
ejaculation.  A January 2009 VA examination also notes that 
the Veteran has erectile dysfunction, that vaginal 
penetration is not possible, and that there is an absence of 
ejaculation.  

The August 2007 VA examination report notes that the most 
likely etiology of the Veteran's erectile dysfunction is 
radiation treatment for his service-connected cancer.  The 
January 2009 VA examination report notes that the most likely 
etiology of the Veteran's erectile dysfunction is medication 
and that the most likely etiology of the absence of 
ejaculation is treatment and prescription drugs and hormone 
ablation in connection with his service-connected cancer.  

There is no medical evidence of record that indicates that 
the Veteran's current ED disability is not secondary to his 
service connected prostate cancer, and at the very least, the 
evidence is in equipoise and any doubt is resolved in the 
Veteran's favor.  Accordingly, service connection for an ED 
disability is warranted.  

The medical evidence of record shows that the Veteran has 
loss of use of his creative organ as a result of his now 
service-connected ED disability; thus special monthly 
compensation for loss of use of a creative organ is 
warranted.  

II.  Increased Rating Claim 

The RO granted service connection for prostate cancer, in 
December 2001, assigning a 0 percent rating under 38 C.F.R. § 
4.115b, DC 7528, with an effective date of January 2, 2001.  
In a March 2009 rating decision the RO increased the 
Veteran's rating for prostate cancer to 10 percent disabling, 
effective August 8, 2007.  The Veteran contends that he is 
entitled to a rating in excess of 10 percent for prostate 
cancer.  In his September 2003 substantive appeal to the 
Board the Veteran contends that he has problems urinating and 
wears a diaper at night that must be changed 2-3 times per 
night.  At his September 2006 hearing the Veteran testified 
that he wears diapers throughout the day.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that there are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Pursuant to the rating schedule, malignant neoplasms of the 
genitourinary system are evaluated as 100 percent disabling.  
38 C.F.R. § 4.115b, DC 7528.  A note to this provision 
indicates that following the cessation of surgical, x-ray, 
antineoplastic chemotherapy or other therapeutic procedures, 
the rating of 100 percent will continue with a mandatory VA 
examination at the expiration of six (6) months.  Any change 
in evaluation based upon that or any subsequent examination 
shall be subject to the provisions of § 3.105(e) of this 
chapter.  If there has been no local reoccurrence or 
metastasis, the rating will be based on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
Id.

DC 7528 provides that the residuals of prostate cancer may be 
evaluated as voiding dysfunction or renal dysfunction, 
whichever is predominant.  In this case, the evidence does 
not show, nor does the Veteran contend, that his disability 
includes renal dysfunction.  Thus, his prostate cancer 
residuals are appropriately rated under the criteria for 
evaluating voiding dysfunction.  Voiding dysfunction is to be 
rated on the basis of urine leakage, frequency, or obstructed 
voiding.  A rating of 40 percent is assigned for a voiding 
dysfunction requiring the wearing of absorbent materials that 
must be changed 2 to 4 times per day, and a rating of 60 
percent is assigned for a voiding dysfunction requiring the 
use of an appliance or wearing of absorbent materials that 
must be changed more than 4 times per day.  38 C.F.R. § 
4.115a.  

A.  Entitlement to an Evaluation in Excess of 10 Percent 
prior to November 1, 2006

A VA general medical examination dated in August 2001 notes 
that the Veteran was diagnosed with prostate cancer in March 
1999.  Following a physical examination the Veteran was given 
a diagnosis of carcinoma of the prostate with residual bowel 
and urinary incontinence.  

Under 38 C.F.R. § 4.115a a rating of 40 percent is assigned 
for a voiding dysfunction requiring the wearing of absorbent 
materials that must be changed 2 to 4 times per day, and a 
rating of 60 percent is assigned for a voiding dysfunction 
requiring the use of an appliance or wearing of absorbent 
materials that must be changed more than 4 times per day.  
The Veteran reported in September 2003 that he wears a diaper 
that must be changed 2-3 times per night.  The Board finds 
the Veteran to be credible in this matter, notes that the 
August 2001 VA examination report indicates that the Veteran 
has urinary incontinence, which corroborates the Veteran's 
reported diaper usage, and further notes that there is no 
evidence to the contrary.  These facts support a 40 percent 
rating under 38 C.F.R. § 4.115a.  

The Veteran has never reported, nor does the medical evidence 
of record indicate, that his prostate cancer disability 
manifests a voiding dysfunction requiring the use of an 
appliance or wearing of absorbent materials that must be 
changed more than 4 times per day.  Thus, an even higher 60 
percent rating under 38 C.F.R. § 4.115a is not warranted.

The other relevant rating criteria contained in 38 C.F.R. § 
4.115a, voiding dysfunction, based on urine leakage, 
frequency, or obstructed voiding, do not allow for ratings in 
excess of 40 percent, and therefore the Veteran cannot 
receive a rating higher than he currently has under those 
criteria.  

There is no medical evidence of record that the Veteran had 
malignant neoplasms of the genitourinary system prior to 
November 2006.  Thus, the Veteran is not entitled to a 100 
percent rating under 38 C.F.R. § 4.115b, DC 7528, prior to 
November 1, 2006.   

A 40 percent evaluation, but no more, for a prostate cancer 
disability prior to November 1, 2006, is warranted under DC 
7528.  38 C.F.R. § 4.115a-b.

B.  Entitlement to an Evaluation in Excess of 40 Percent 
after November 1, 2006

A November 2006 private treatment record notes that the 
Veteran was given an assessment of metastatic prostate 
cancer.  

A VA examination dated in August 2007 notes that the Veteran 
reported that he is being treated for bone metastases with 
monthly chemotherapy.  Following a physical examination and 
numerous tests the examiner noted that the Veteran suffers 
from radiation sequela of proctitis and has been diagnosed 
with bone metastases since December 2006, both of which are 
directly related to prostate cancer.  The Veteran was given a 
diagnosis of prostate cancer, with metastases.  
 
An August 2007 private medical opinion notes that the Veteran 
is being followed for metastic prostate cancer.  It was noted 
that the Veteran was treated with radical radiation in 1999, 
three years of Lupron, which stopped in 2002, and more 
recently he presents with bone metastatic disease.  

A June 2008 private treatment record notes the Veteran is 
being followed for metastatic prostate carcinoma and he is 
currently being maintained on two medications.   

A January 2009 VA examination report notes that the onset of 
the Veteran's prostate cancer was in 1999, which was 
confirmed by a biopsy.  The disease was stable with routine 
follow ups until 2006, at which time biopsies indicated that 
he had prostate metastases.  He currently receives 
medications, including intravenous treatment.  A diagnosis of 
prostate cancer, metastatic, was made.  

Under 38 C.F.R. § 4.115b, DC 7528 malignant neoplasms of the 
genitourinary system are evaluated as 100 percent disabling.  
"Malignant" means tending to become progressively worse or 
having the properties of anaplasia, invasion, or metastasis.  
See Dorland's Illustrated Medical Dictionary (Dorland's) 1114 
(24th ed., 1994).  The November 2006 private treatment record 
notes that the Veteran was given an assessment of metastatic 
prostate cancer.  The August 2007 VA examination report notes 
that the Veteran suffers from radiation sequela of proctitis 
and has been diagnosed with bone metastases since December 
2006, both of which are directly related to prostate cancer.  
The January 2009 VA examination report notes that the 
Veteran's prostate cancer was stable with routine follow ups 
until 2006, at which time biopsies indicated that he had 
prostate metastases.  The medical evidence of record 
indicates that, by November or December 2006 the Veteran's 
prostate cancer had spread to other parts of his body.  

Thus, a 100 percent evaluation for prostate cancer is 
warranted under 38 C.F.R. § 4.115b, DC 7528, from November 1, 
2006.  

At no time during the pendency of this appeal has the 
Veteran's prostate cancer met or nearly approximated the 
criteria for a rating in excess of 40 percent prior to 
November 1, 2006, and further staged ratings are not for 
application.  See Hart, 21 Vet. App. at 505.

Comparing the level and symptomatology of the Veteran's 
prostate cancer disability to the rating schedule, the degree 
of disability and symptomatology, such as malignant neoplasms 
and voiding dysfunction, is contemplated by the rating 
schedule, particularly 38 C.F.R. § 4.115a-b, the assigned 
schedular rating is, therefore, adequate, and no referral for 
an extraschedular rating is required despite evidence 
indicating that the Veteran's prostate cancer disability 
interferes with his employment or causes hospitalizations.  








ORDER

Entitlement to service connection for erectile dysfunction 
and absence of ejaculation is granted.  

Entitlement to special monthly compensation based on loss of 
use of a creative organ is granted.  

Entitlement to a disability evaluation of 40 percent, but no 
more, for cancer of the prostate gland prior to November 1, 
2006, is granted.

Entitlement to a disability evaluation of 100 percent for 
cancer of the prostate gland from November 1, 2006, is 
granted.


REMAND

The Veteran seeks service connection for colon cancer and a 
left eye disability, to include as secondary to prostate 
cancer.  

Where a service-connected disability aggravates a nonservice-
connected condition, a Veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board remanded the Veteran's current claims for a VA 
examination in March 2007.  The Board requested that the VA 
examiner provide an opinion as to whether the claimed 
conditions are related to active service or are secondary to 
the service connected prostate cancer, including treatment 
for prostate cancer.  August 2007 and January 2009 VA 
examinations were conducted and the examiners provided 
opinions as to whether the left eye disability and colon 
cancer are due to or the result of prostate cancer, however 
neither examiner indicated whether the Veteran's claimed 
disabilities were aggravated by his service connected 
prostate cancer or treatment for it pursuant to Allen v. 
Brown.

Thus, there is insufficient medical evidence for the Board to 
decide the Veteran's claims on a secondary basis and a new VA 
medical examination must be provided.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also U.S.C.A. § 5103A; 
38 C.F.R. § 3.159 (c).  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to determine the etiology of 
his colon cancer and left eye 
disabilities.  

The examiner is to provide an opinion as 
to whether it is at least as likely as not 
that the Veteran's colon cancer was 
aggravated by the Veteran's service-
connected prostate cancer or treatment for 
prostate cancer.  

The examiner is to provide an opinion as 
to whether it is at least as likely as not 
that the Veteran's left eye disability was 
aggravated by the Veteran's service-
connected prostate cancer or treatment for 
prostate cancer.  

A complete rationale must be provided for 
all opinions.  The claim folder must be 
made available to the examiner for review 
in conjunction with the examination.  

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If either of the 
claims remain denied, the RO should issue 
a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal, and allow 
an appropriate period of time for 
response.  
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


